Citation Nr: 0308517	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991 which included service in Southwest Asia from November 
1990 to April 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran and her representative 
appeared at a hearing before a Veterans Law Judge via video 
in March 2002.   


REMAND

The Board observes that the RO attempted to verify the 
veteran's stressors with the U.S. Armed Services Center for 
Research of Unit Records (USACRUR); however, USACRUR 
indicated that more specific stressors were needed.  At her 
hearing and in statements of record, the veteran described 
events she witnessed while serving in Southwest Asia during 
the Persian Gulf War, which include scud missile attacks in 
the area of camp and seeing dead bodies along the road to 
front line.  Moreover, the veteran's claims file reveals that 
she served with the 851st Supply and Service CO, HHC 1-10th 
AVE Regt., TRADOC TC US Army Reserves out of Alabama, under 
the 24th ID, US Army.  Under VCAA, the VA has a duty to 
assist the veteran in development of her claim.  As she has 
attempted identified events with more specificity, the RO 
should again request verification from USACRUR to include 
reports of unit activities.  

Accordingly, this case is REMANDED for the following:

The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), and request any 
available information, to include unit 
reports showing areas of operations from 
November 1990 to April 1991 to include 
whether this area came under scud missile 
attacks or whether the veteran's unit 
provided supply services to the 
frontlines, which might corroborate the 
veteran's alleged in-service stressors.  
The veteran served in 851st Supply & 
Service CO, HHC 1-10th AVE Regt., TRADOC 
TC US Army Reserves out of Alabama, under 
the 24th ID, US Army from Fort Stewart, 
GA in Southwest Asia from November 6, 
1990 to April 15, 1991.  Provide USASCRUR 
with a description of the veteran's 
alleged stressors: scud missile attacks 
in the area of camp and seeing dead 
bodies along the road to front line.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



